Citation Nr: 0624355	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-42 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability.

2.  Entitlement to service connection for a bilateral ear 
disability.

3.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to April 
1960.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

In January 2003, the RO received the veteran's claim of 
entitlement to service connection for respiratory, bilateral 
ear, and sinus disabilities.  The April 2003 rating decision 
denied the claims, and the veteran duly perfected an appeal.

The veteran and his spouse presented testimony before the 
undersigned Veterans Law Judge at the RO in April 2005.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  The veteran submitted additional 
medical evidence directly to the Board following the hearing, 
with waiver of RO review of such evidence.  See 38 C.F.R. 
§ 20.1304 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for respiratory, 
bilateral ear, and sinus disabilities.  He essentially 
contends that each of these conditions had its onset in 
service, and has been manifested over the years by frequent 
upper respiratory infections, ear infections, and bouts of 
sinusitis.  He particularly notes that his symptoms tend to 
be more pronounced during periods of cold, damp weather.  

For the following reasons, the Board believes that additional 
development is required before final adjudication of the 
veteran's claims can be accomplished.  

Reasons for remand

Medical opinion

The veteran's service medical records reflect treatment for 
an upper respiratory infection and several instances of 
treatment for what was described as a "head cold" or a 
"common cold."  A history of frequent upper respiratory 
infections is also noted.  Additionally, service medical 
records reflect various complaints of earache and ear pain, 
typically accompanying one of the aforementioned "colds."  

Treatment records following service also reflect frequent 
treatment for ear and upper respiratory infection (including 
multiple pneumonia and bronchitis diagnoses) from as early as 
1962 (two years following separation from active duty) to the 
present time.  

The veteran's ear and respiratory distress has followed what 
appears to be a regular pattern over the years.  Medical 
records reflect that the veteran will typically suffer from 
an ear or upper respiratory infection for a period of several 
weeks duration which will then subside.  Several months or up 
to a year later, however, such infection(s) will routinely 
reoccur and a new round of treatment will begin.  
The majority (although not all) of the veteran's 
ear/respiratory infections have occurred during the late 
fall, winter, or early spring.  Such has been the general 
cycle of the veteran's upper respiratory/ear infections for 
the past several decades.  

On VA examination in April 2004, however, the veteran was 
apparently asymptomatic and no specific ear or respiratory 
condition was identified.  Although no current symptoms were 
identified, the examiner did note the veteran's past history 
of frequent ear and respiratory distress.  He did not, 
however, make any statement regarding the underlying etiology 
of these conditions.  He also failed to state whether such 
recurrent symptomatology was representative of a chronic 
disease process or if such infections represented separate 
acute illnesses.  

It is therefore unclear whether chronic conditions (as 
opposed to  the mere recurrence of acute conditions) exist.  
It is also unclear whether, if the claimed conditions are 
chronic in nature, they are medically related to the 
veteran's military service.  The Board believes that such 
questions must be answered before the claim can be 
adjudicated.  Accordingly, an additional VA examination must 
be conducted to address these questions.

The Board also notes that the veteran's ear and respiratory 
symptoms are episodic in nature and primarily recur in cold-
weather months.  His April 2004 VA examination was conducted 
during a relatively warmer time of year.  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that where fluctuating conditions escape detection on 
examination, VA must conduct an examination during the active 
stage of the disease.  See Ardison v. Brown, 6 Vet. App. 405, 
408 (1994).  Here, the evidence of record demonstrates flare-
ups of ear and respiratory infection during winter months.  
Under Ardison, examination of the veteran should be 
accomplished during such flare-ups to more accurately assess 
the nature and etiology of the claimed conditions.  

The Board is cognizant of Voerth v. West, 13 Vet. App. 117 
(1999).  That case essentially held that a VA examination to 
ascertain the severity of a flare-up in disability need not 
be scheduled where such flare-ups were of an impractically 
short duration.  Indeed, in Voerth, the Court distinguished 
Ardison as follows: " . . . in Ardison the appellant's 
worsened condition would last weeks or months while here the 
appellant's worsened condition would last only a day or 
two."  Voerth, 13 Vet. App. at 122-3.

In the instant case, the veteran's ear and respiratory 
infections have routinely lasted in duration from at least a 
week to a month or more.  Given the relatively lengthy 
duration of such flare-ups, the Board finds that the facts of 
this case are arguably more similar to Ardison than Voerth.  
However, if on further examination during winter months no 
disability is identified, another examination need not be 
scheduled.  Under such circumstances it would be incumbent on 
the veteran to provide medical evidence in support of is 
claim.  See 38 U.S.C.A. § 5107(a) (West 2002).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [codified as amended at 38 U.S.C. § 5107(a)], requires 
VA to notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence 
not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, the RO must 
request that the claimant provide any evidence in his 
possession pertaining to the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  

While the veteran was sent a letter in February 2003 which 
advised him of the elements of service connection, the 
evidence he was required to provide, and the evidence VA 
would provide, such letter failed to request that the veteran 
provide any evidence in his possession pertaining to the 
claim.  See 38 C.F.R. § 3.159(b)(1) (2005).  No other VCAA 
letter addressing this requirement is of record.  
Accordingly, the case must be remanded so that an additional 
VCAA letter addressing the aforementioned requirement can be 
sent to the veteran.

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should provide the veteran and 
his representative with a notice letter 
regarding his service connection claims 
for respiratory, bilateral ear, and sinus 
disabilities which complies with the 
notification requirements of the VCAA, in 
particular the "give us everything 
you've got" provision in 38 C.F.R. 
§ 3.159(b)(1).  


2.	After performing any additional 
development required as a result of 
the veteran's response to the VCAA 
letter, VBA should make arrangements 
with an appropriate VA medical 
facility for the veteran to be 
afforded an examination to ascertain 
the nature and etiology of his 
recurrent ear and respiratory 
infections.  To the extent 
practicable, the examination should be 
scheduled during a time in which the 
veteran experiences a flare-up of 
these symptoms.  

After reviewing the claims file and 
conducting an examination of the 
veteran, the examiner should express 
an opinion as to whether the veteran's 
recurrent ear and respiratory 
infections are separate acute 
illnesses or are part of some other 
chronic disability.  

If a chronic disability is identified, 
the examiner should express an opinion 
was to whether such is as likely as 
not related to the veteran's period of 
service.  The report of the 
examination should be associated with 
the veteran's VA claims folder.

3.  VBA must then readjudicate the 
issues on appeal.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should 
be provided a supplemental statement 
of the case and given an appropriate 
opportunity to respond.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is specifically advised that he should attempt to provide to 
VA medical evidence obtained during a flare-up of ear or 
respiratory symptomatology.   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



